DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Response to Amendment
The amendments to the (specifications, claims) filed on March 09, 2021 have been entered. Claims 1-18 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 4-7, the objections have been withdrawn. In regard to the drawings, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed. Independent claims 1 and 11 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a coaxial connector, having a central axis and comprising a metal casing, comprising a housing an insertion slot recessed from the rear end surface toward the front end surface along the central axis and in communication with the positioning hole, and a wall covering portion extending radially from a position near the rear end surface to cover the non-ant-oxidation-treated surface portion; and a central terminal, passing through the positioning hole and comprising a first contact end portion adjacent to the plurality of contact arms and a second contact end portion located at the insertion slot, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a coaxial connector, having a central axis and comprising: a metal casing, comprising a housing surrounding the central shaft to define an accommodation space, and a plurality of contact arms connected to the housing, the housing having a front housing surface and a rear housing surface, the rear housing surface having a non- antioxidation-treated surface portion, and the plurality of contact arms being connected to the front housing wherein the housing further comprises a notch, wherein the non-antioxidation-treated surface portion is located in the notch, wherein the wall covering portion extends into the notch and covers the non- antioxidation-treated surface portion, and wherein the contour of the wall covering portion matches the contour of the notch, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.